Citation Nr: 1731655	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  09-46 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected type II diabetes mellitus with hypertension and retinopathy. 

3.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus with hypertension and retinopathy. 

4.  Entitlement to a disability rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy affecting the sciatic nerve associated with type II diabetes mellitus with hypertension and retinopathy.

5.  Entitlement to a disability rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy affecting the sciatic nerve associated with type II diabetes mellitus with hypertension and retinopathy.
6.  Entitlement to a disability rating for left upper extremity diabetic peripheral neuropathy in excess of 10 percent prior to November 23, 2015, and a compensable disability rating on or after November 23, 2015.

7.  Entitlement to a disability rating for right upper extremity diabetic peripheral neuropathy in excess of 10 percent prior to November 23, 2015, and a compensable disability rating on or after November 23, 2015.

8.  Entitlement to an effective date earlier than May 7, 2007 for the grant of service connection for erectile dysfunction associated with type II diabetes mellitus with hypertension and retinopathy. 

9.  Entitlement to an effective date earlier than May 7, 2007 for the grant of special monthly compensation based on loss of use of a creative organ.

10.  Entitlement to an effective date earlier than July 11, 2007 for the grant of special monthly compensation at the housebound rate.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from February 1970 to August 1973.  He also served in the Army Reserve from February 1970 to October 1970 and October 1974 to February 1976.  In addition, he had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Kansas Army National Guard from August 1973 to October 1974; the Texas Army National Guard from February 1978 to May 1978; the Missouri Army National Guard from May 1978 to February 1980 and April 1980 to September 1980; the Nebraska Army National Guard from September 1980 to March 1981; the Missouri Army National Guard from April 1981 to February 1982; and the California Army National Guard from February 1982 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2009, June 2010, January 2013, and January 2015 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Wichita, Kansas.  The RO in Wichita, Kansas certified the case to the Board on appeal.

In a December 2014 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board or appellate review.

The January 2013 rating decision granted entitlement to special monthly compensation based upon housebound status effective from January 9, 2012.  During the pendency of the appeal, an August 2014 Decision Review Officer (DRO) decision granted entitlement to an earlier effective date of April 2, 2009.  A subsequent November 2015 DRO decision granted an earlier effective date of July 11, 2007.  In addition, the January 2015 rating decision granted entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on loss of use of a creative organ effective from April 2, 2009.  Following this decision, the November 2015 DRO decision granted an earlier effective date for both issues effective from May 7, 2007.  The Board also notes that a January 2016 rating decision changed the disability ratings for right and left upper extremity diabetic peripheral neuropathy from 10 percent to 0 percent effective from November 23, 2015.  However, as earlier effective dates and higher ratings are still possible, the appeals remain pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The January 2016 rating decision also granted entitlement to service connection for right and left lower extremity diabetic peripheral neuropathy affecting the femoral nerve associated with type II diabetes mellitus with hypertension and retinopathy, and two separate 10 percent disability ratings effective from November 23, 2015.  The Veteran did not file a notice of disagreement regarding the initial assigned ratings or effective dates.  Accordingly, these issues are not before the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is at least as likely as not related to acoustic trauma during his ACDUTRA and INACDUTRA in the Army National Guard.

2.  For the entire period on appeal, the Veteran's type II diabetes mellitus required the use of an oral hypoglycemic agent and/or insulin with a restricted diet, but the need for restricted activities was not demonstrated.

3.  The Veteran has a history of diastolic blood pressure predominantly 100 or more, and continuous medication has been necessary for control of the Veteran's hypertension for the entire period on appeal; but his hypertension has not been manifested by diastolic pressure predominantly 110 or more, or, systolic pressure predominantly 200 or more.

4.  For the entire appeal period, the Veteran's left lower extremity diabetic peripheral neuropathy affecting the sciatic nerve has not been manifested by moderate incomplete paralysis of the sciatic nerve.

5.  For the entire appeal period, the Veteran's right lower extremity diabetic peripheral neuropathy affecting the sciatic nerve has not been manifested by moderate incomplete paralysis of the sciatic nerve.

6.  Prior to November 23, 2015, the Veteran's left upper extremity diabetic peripheral neuropathy has not been manifested by moderate incomplete paralysis of the median nerve.

7.  Prior to November 23, 2015, the Veteran's right upper extremity diabetic peripheral neuropathy has not been manifested by moderate incomplete paralysis of the median nerve.

8.  On and after November 23, 2015, the Veteran's left upper extremity diabetic peripheral neuropathy has not been manifested by mild incomplete paralysis of the median nerve.

9.  On and after November 23, 2015, the Veteran's right upper extremity diabetic peripheral neuropathy has not been manifested by mild incomplete paralysis of the median nerve.

10.  The earliest date of receipt for a claim of entitlement to service connection for erectile dysfunction is May 7, 2007; the same date on which entitlement arose.

11.  Prior to May 7, 2007, the Veteran did not meet the criteria for an award of special monthly compensation based on loss of use of a creative organ.

12.  Prior to July 11, 2007, the Veteran did not have a service-connected disability rated as total with additional disabilities independently ratable at 60 percent or more, and he was not permanently housebound.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).  

2.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus with hypertension and retinopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 (2016).  

3.  On and after April 2, 2008, the criteria for a separate compensable rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101.

4.   The criteria for a disability rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy affecting the sciatic nerve associated with type II diabetes mellitus with hypertension and retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520.  

5.  The criteria for a disability rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy affecting the sciatic nerve associated with type II diabetes mellitus with hypertension and retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8520.  

6.  Prior to November 23, 2015, the criteria for a disability rating in excess of 10 percent for left upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515.  

7.  Prior to November 23, 2015, the criteria for a disability rating in excess of 10 percent for right upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515.  

8.  On and after November 23, 2015, the criteria for a compensable disability rating for left upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515.  

9.  On and after November 23, 2015, the criteria for a compensable disability rating for right upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515.  

10.  The criteria for entitlement to an effective date earlier than May 7, 2007 for the grant of service connection for erectile dysfunction associated with type II diabetes mellitus with hypertension and retinopathy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2016).

11.  The criteria for entitlement to an effective date earlier than May 7, 2007 for the grant of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400, 3.350(a) (2016).

12.  The criteria for entitlement to an effective date earlier than July 11, 2007 for the grant of special monthly compensation at the housebound rate have not been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016). 



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters dated in June 2009, December 2010, and January 2012.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received several VA examinations in connection with his claims.  The VA examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  The Board finds that these VA examinations are adequate for rating purposes as they fully address the rating criteria and evidence of record that are relevant for rating the Veteran's disabilities.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the increased rating claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board also finds that the VA examinations of record, in addition to the available VA medical records, provide a sufficient history of the Veteran's disabilities to properly evaluate the effective date claims on appeal.  As such the Board does not find that a retrospective medical opinion is needed to fairly decide the Veteran's claims for an earlier effective date.  See Chotta v. Peake, 22 Ve. App. 80, 86.

 
In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

In the January 2014 remand, the Board directed the AOJ to provide the Veteran with a VA examination to evaluate he current severity of his diabetes.  Such a VA examination was conducted in November 2015.  As discussed above, this examination is adequate.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Laws and Regulations

Entitlement to Service Connection for Bilateral Hearing Loss, to include as Secondary to Service-Connected Type II Diabetes Mellitus with Hypertension and Retinopathy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Every veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only conditions recorded on examination reports are considered "noted" at entry into service.  38 C.F.R. § 3.304(b).  In order to rebut the presumption of soundness, it must be shown with clear and unmistakable evidence that a disorder preexisted service and that the disorder was not aggravated by service.  Id.

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  See Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013).  A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a)-(d).  The fact that a claimant has established veteran status for other periods of service does not obviate the need to establish veteran status for the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999), vacated on other grounds sub nom; McManaway v. Principi, 14 Vet. App. 275 (2001) (citing Paulson, 7 Vet. App. at 469-70, for the proposition that if a claim "relates to period of [ACDUTRA], disability must have manifested itself during that period; otherwise, period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis added in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

The Veteran contends that his bilateral hearing loss is related to noise exposure during service.  The Veteran's DD 214 shows that he received the M-16 Rifle Sharpshooter Badge and served in the Republic of Vietnam from January 1971 to December 1971.  His military occupational specialty (MOS) was stock control and accounting.  Although the Department of Defense's Duty MOS Noise Exposure Listing reflects that this MOS has a low probability of noise exposure, the Veteran reported that his duties were not limited to supply.  He was exposed to noise from diesel engines while driving semi-trucks, aircraft, and artillery.  See December 2007 VA examination.  The Veteran also stated that he was exposed to noise from howitzers that were fired next to his barracks in Vietnam.  See April 2009 Claim.  In the National Guard, the Veteran also received noise exposure from working around helicopters and driving semi-trucks.  See December 2007 VA examination.  During this service, the Veteran's military personnel records show that he held the MOS of ITV/IFV/CFV System Mechanic and Infantry in April 1982.  These specialties carried a highly probability of noise exposure.  The Veteran denied ever using hearing protection in the military.  See December 2007 VA examination.  Given the circumstances of the Veteran's service, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 C.F.R. § 1154(a).

A review of the Veteran's service treatment records (STRs) shows that during his February 1970 enlistment examination, the Veteran's pure tone thresholds, in decibels, were reported to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
/
5
LEFT
35
25
15
/
5

No abnormalities were noted in the Veteran's ears in the clinical evaluation.  Although the Veteran was qualified for enlistment, he was assigned a 2 in the physical profile box (PULHES) for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  PULHES reflects overall physical and psychiatric condition on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  Odiorne, 3 Vet. App. at 457.  The Veteran denied having hearing loss in the associated Report of Medical History.

In April 1980, an enlistment examination for the Army National Guard noted that the Veteran's puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
0
LEFT
10
5
10
5
5

There continued to be no abnormalities in the Veteran's ears.  He was given an H1 profile under PULHES.  He maintained his previous denial of hearing loss in the April 1980 Report of Medical History.
The Veteran's March 1981 enlistment examination for Army National Guard reported that his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
0
LEFT
10
5
10
5
5

The Veteran's ears were still marked as normal in the clinical evaluation, and he received an H1 profile under PULHES.  The Veteran continued to deny having hearing loss in the March 1981 Report of Medical History.

After service, the Veteran worked until the mid-1990's as a truck driver.  See December 2007 VA examination.  The Veteran reported hunting once per year, but he denied any other noisy hobbies.  He did not use hearing protection in his civilian occupational or recreational activities.

During a December 2007 VA examination related to hearing loss, the Veteran was diagnosed with bilateral sensorineural hearing loss.  The results from the audiological evaluation reflect that the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
45
55
LEFT
20
15
40
55
55

The Veteran's Maryland CNC word list speech recognition score was 88 percent in the right ear and 86 percent in the left ear.  This level of hearing loss is considered disabling under 38 C.F.R. § 3.385.  In addition, the Board finds that this evidence of hearing loss is within sufficiently close proximity to the appeal period to establish the presence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).
 
The Board also finds that the Veteran's current bilateral hearing loss was not "noted" upon service entrance in February 1970.  Although some diminished hearing was documented, as it was not significant enough to constitute hearing loss under 38 C.F.R. § 3.385, the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).  In light of the Veteran's denial of a history of hearing loss in February 1970 and the subsequent normal audiological evaluations during his National Guard service, the Board finds that the record does not contain clear and unmistakable evidence that the Veteran's bilateral hearing loss preexisted service.  Thus, the presumption of soundness has not been rebutted, and the Veteran's claim will be considered on the basis of direct service connection.

The December 2007 VA examiner provided an opinion regarding whether the Veteran's bilateral hearing loss was directly related to service.  The examiner opined that the Veteran's bilateral hearing loss did not occur while on active duty as he had a normal audiogram upon discharge.  However, the examiner stated that the Veteran's hearing loss was most probably related to noise exposure during his National Guard duty.  In the examination report, the examiner observed that the Veteran's audiological results from his active duty service were normal.  The examiner also noted the Veteran's report that his hearing worsened during his National Guard duty.  While the examiner acknowledged that the 1981 audiogram indicated that the Veteran's hearing was normal, the examiner highlighted the fact that a later audiogram was not available.  The Board finds that this opinion provides great probative value as it was based on a review of the record as well as the Veteran's reported history of noise exposure and hearing loss symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In addition, there is no contradictory evidence of record.

As a result, the Board finds that the most probative evidence of record establishes a nexus between the Veteran's current bilateral hearing loss and the acoustic trauma he experienced during his ACDUTRA and INACDUTRA in the Army National Guard.  Resolving all reasonable doubt in favor of the Veteran, entitlement to service connection for bilateral sensorineural hearing loss is therefore granted on a direct basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Having so concluded, the Board need not decide whether bilateral hearing loss is warranted on a presumptive basis under 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to a Disability Rating in Excess of 20 Percent for Type II Diabetes Mellitus with Hypertension and Retinopathy

In this case, the Veteran's type II diabetes mellitus is currently assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board notes that the Veteran's increased rating claim for type II diabetes mellitus was received on April 2, 2009.  Therefore, the period for consideration on appeal began on April 2, 2008, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and a restricted diet; or, an oral hypoglycemic agent and a restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  See id. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive as each higher evaluation requires the elements of the lower evaluation:  the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  Id.  

In this case, the Veteran's retinopathy and hypertension have been rated with diabetes mellitus under Diagnostic Code 7913.  

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more, or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is awarded if diastolic pressure is predominantly 120 or more.  A 60 percent rating is appropriate if diastolic pressure is predominantly 130 or more.
Diabetic retinopathy is rated under 38 C.F.R. § 4.79, Diagnostic Code 6006.  The General Rating Formula directs that disease of the eye be evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  38 C.F.R. § 4.79.  Notably, VA regulations related to the rating criteria for eye disabilities were amended on December 10, 2008.  These revisions are only applicable to claims received by VA on or after the December 10, 2008 effective date.  See 73 Fed. Reg. 66543  (November 10, 2008).  As the Veteran filed his increased rating claim on April 2, 2009, only the current rating criteria apply.

Under the General Rating Formula for Codes 6000 through 6009, a 10 percent rating is warranted for diseases of the eye with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Codes 6000 through 6009 Note.

Generally, impairment of visual acuity is determined based on corrected distant vision.  38 C.F.R. § 4.76(b) (2016).  A noncompensable rating is assigned when vision is corrected to 20/40 in both eyes; there is no rating for visual acuity better than that.  38 C.F.R. § 4.79.

When the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye, the evaluation of the poorer eye should be done using either its uncorrected or corrected visual acuity, whichever results in the better combined visual acuity.  38 C.F.R. § 4.76 (2016). 

Regarding visual field impairment, compensable ratings are provided for loss of temporal half of visual field, loss of nasal half of visual field, loss of inferior half of visual field, loss of superior half of visual field, concentric contraction of visual field with the remaining field of 60 degrees at most, or unilateral scotoma.  38 C.F.R. § 4.79.

Such regulations also provide evaluations for impaired eye muscle function based on diplopia.  See 38 C.F.R. § 4.78 (b).

Prior to the beginning of the appeal period, an August 1995 record from Kirkesville Osteopathic Medical Center noted that the Veteran was admitted from August 22, 1995 to August 24, 1995.  The discharge summary stated that the Veteran had a longstanding history of hypertension and was on antihypertensive medications in past years, but he had stopped taking them.  Before his admission, he was seen in the emergency room with a markedly high blood pressure showing a 110 diastolic pressure.  After receiving a nitroglycerin infusion, his blood pressure at the time of admission was 119/64.  By the time of the Veteran's discharge, the record noted that the Veteran's blood pressure appeared to be well-controlled on Atenolol at approximately 120/70.  Upon discharge, the Veteran was prescribed Atenolol for twice daily use.  In April 1996, a VA discharge summary for the period from May 20, 1996 to April 2, 1996 stated that the Veteran had experienced hypertension for many years.  Hypertension was one of his discharge diagnoses, and his discharge medication included medications that can be used to treat high blood pressure such as Amlodipine, Metoprolol, and Captopril.  

Private treatment records from Dr. Y. reflect that the Veteran continued to use medication to treat his hypertension in 2004.  In January 2006, Dr. Y. stated that the Veteran was seen for a follow-up after he was found to have a blood pressure of 173/116 at VA.  Dr. Y. indicated that this blood pressure reading was due to the fact that the Veteran had stopped taking his blood pressure medications, including Fosinopril, for some unknown reason.  His VA physicians started him back on daily use of Fosinopril.  Five days before the record, his daily medication dose had been increased in response to another slightly elevated blood pressure reading of 156/88.  During the January 2006 visit, the Veteran's blood pressure was 124/92 initially, and 130/84 on the repeat reading.  The assessment was hypertension, better controlled.  Dr. Y. noted that the Veteran should continue with his daily use of Fosinopril.

During the current appeal period, a June 2008 treatment record from University of Missouri Health Care noted that the Veteran still had hypertension.  His discharge medications included lisinopril prescribed for daily use, a medication that can treat high blood pressure.  In April 2009, the Veteran stated that his treatment for diabetes included insulin and oral medications.  He took four shots of insulin a day.

The Veteran was provided with a VA examination to evaluate his diabetes in July 2009.  The examiner noted that the Veteran's treatment included insulin, taken more than once each day, and oral medication.  His specific medications were glargine, metformin, and glipizide.  He did not experience any side effects.  The Veteran had also been instructed to follow a special diet.  The examiner reported that the Veteran was restricted in his ability to perform strenuous activities.  However, the examiner noted the Veteran's report that his primary care physician told him to exercise as much as possible.  He needed to pay attention to his blood sugars during any strenuous activity as a result of his heart condition and insulin medication.

The examiner reported that the Veteran had been unemployed for 10 to 20 years as a result of his heart condition.  In terms of effects on daily activities, the diabetes had a severe effect on traveling and feeding; a moderate effect on chores, shopping, exercise, recreation, and driving; and no effect on the Veteran's ability to engage in sports, bathing, dressing, toileting, or grooming.  The Veteran denied a history of pancreatic trauma , pancreatic neoplasm, or episodes of hypoglycemia reaction or ketoacidosis.  There was no weight change.

Regarding complications of diabetes, the examiner determined that the Veteran's complications included peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction.  The Veteran also had hypertension and coronary artery disease with cardiomyopathy and congestive heart failure.  Although these disorders were not complications of diabetes, they were worsened or increased by the Veteran's diabetes.   The Veteran's blood pressure readings from the examination were 101/66, 112/72, and 107/68.  The examiner noted that the hypertension diagnosis dated back to 1995, and the Veteran received treatment for hypertension.  There was no evidence of nephropathy.  The examiner also noted that the Veteran had peripheral edema, but he indicated that this issue was related to the Veteran's peripheral neuropathy.  

During the examination, the Veteran reported having a progressive loss of vision.  The eye examination revealed normal results bilaterally for the pupil's reaction to light and accommodation, the visual acuity, and the funduscopic examination.   The visual fields were also grossly normal in each eye, and there was no evidence of cataracts.  The examiner stated that there was no diagnosis for a visual impairment, kidney disease, or amputation.  The Veteran additionally described experiencing blisters that became pruritic, and he scratched them when they became excoriated.  The examiner noted that he had numerous superficial excoriations in the bilateral upper and lower extremities that were representative of neurodermatitis.  The Board notes that an excoriation is a scratch.  See Dorland's Illustrated Medical Dictionary 657 (32nd ed. 2012).  

After the examination, an August 6, 2009 VA treatment record stated that the Veteran was discharged after being treated for an infected implantable cardioverter-defibrillator (ICD).  The Veteran received discharge instructions that were noted to be related to congestive heart failure.  He was instructed to restrict his salt intake and stay on bedrest.  On August 12, 2009, the Veteran was encouraged to engage in activity as tolerated.  On August 13, 2009, the Veteran's blood pressure was 95/60, 105/60, and 107/65.  Later this month, a record noted that the Veteran took glargine and metformin for his diabetes mellitus type II.  He also took lisinopril and clonidine for his hypertension.  The Veteran's blood pressure was noted to be 117/67.  On August 31, 2009, his blood pressure was 107/60.  In September 2009, a VA treatment record stated that no visual impairment was noted.

In October 2009, a VA treatment record noted that the Veteran had ongoing heart problems.  He had spent most of September 2009 at VA for vacuum assisted closure of a wound (wound vac) and to receive intravenous (IV) medication.  Since returning home, the Veteran reported that he was independent in all activities of daily living and instrumental activities of daily living.  He had no problems moving with his cane and using a rolling walker when out of the house.  The record also noted that the Veteran was his wife's primary caretaker.  He was responsible for cleaning, cooking, laundry, and shopping.  This same month, a VA treatment record noted that no lesions were found on the Veteran's skin.  Records from October 2009 noted blood pressure measurements of 103/65 and 131/80.

A subsequent November 2009 University of Kansas Medical Center record reported that the Veteran's past medical history included hypertension and insulin-dependent diabetes mellitus.  His current medications included daily use of lisinopril for high blood pressure as well as clonidine for blood pressure.  The Veteran's blood pressure during the visit was 90/80.  A December 2009 record from this provider noted that the Veteran was instructed to continue with his insulin regimen for diabetes.  In terms of the Veteran's hypertension, his blood pressure was 166/100. The instructions noted that he should engage in activity as tolerated and follow a cardiac diet.  He continued to take lisinopril every day.  In a March 2010 VA treatment record, blood pressure measurements of 107/62, 100/63, 90/57, 90/63, 74/50, 110/69, and 107/71 were documented.  Later in April 2010, a VA treatment record stated that the Veteran was on a low sodium, low salt, and diabetic diet.  

Additional April 2010 VA treatment records reported that the Veteran's wife now lived in a nursing home, and the Veteran was not homebound.  Regarding the presence of any activity limitations, a June 2010 record noted that as tolerated, the Veteran could ambulate well using a rollator walker.  At this time, the Veteran did not have any vision changes or blurring of vision.  The record stated that an outside eye examination conducted by an ophthalmologist showed retinopathy.  The record placed the date of the examination as " 2010 ?," noting that the exact date was unknown.  The Veteran's blood pressure was 140/93, and the record noted that it was usually under adequate control.  The Veteran's skin was noted to have no rashes or lesions on June 24, 2010, but on June 30, 2010, the skin on his arms and legs had pruritic lesions that were healing with no bleeding or bruising noted.

In June 2010, VA treatment record stated that the Veteran's hypertension was controlled with medication.  July 2010 records noted that the Veteran's blood pressure was 122/87.  He denied having any skin rashes.  At this time, the Veteran was very motivated to change his diet and increase his activity level for weight loss.  An August 2010 record stated that the Veteran was encouraged to diet and to participate in activity as tolerated.  In September 2010, a VA treatment record reported that the Veteran's visual fields were full.  Later in November 2010, the Veteran was discharged from a VA domiciliary after being admitted in June 2010.  The Veteran's activity was ad lib, meaning "at pleasure" or as much as one desires.  See Dorland's Illustrated Medical Dictionary 32 (32nd ed. 2012).  In December 2010, the Veteran's activity had no restrictions.  A blood pressure reading of 145/86 was noted.  A December 2010 VA medication list also noted that the Veteran was prescribed triamcinolone acetonide cream 0.1 percent with the instructions to apply the cream sparingly to an active affected area two times a day for itching.

In January 2011, blood pressure readings of 156/105, 169/99, 158/107, 104/96, 162/104, and 166/101 were noted.  In February 2011, a VA treatment record reported that the Veteran's blood pressure was 130/80.  The record stated that the Veteran should continue to take lisinopril, carvedilol, and furosemide on a daily basis for his hypertension.  Another February 2011 VA treatment record stated that the Veteran had diabetic retinopathy, and his last dilated eye examination was on April 29, 2010.  The record also reported that the Veteran had nephropathy.  In addressing whether the Veteran engaged in an exercise regimen, another February 2011 record stated that his activity was limited as a result of his respiratory problems. 

In April 2011, a VA eye ophthalmology note stated that that the Veteran's visual acuity without refractive correction was 20/25+ and 20/25-2.  The record did not report which reading was associated with the right or left eye.  The record indicated that the Veteran's vision was corrected to 20/20 in each eye.  The slit lamp examination showed that the Veteran lower lid was clean in each eye; both the conjunctiva and cornea were clear in both eyes; and the iris was normal in each eye.  The anterior chamber was reported to be deep and quiet (Q/D) in each eye, and the lens was noted to have a nuclear sclerotic cataract in both eyes.  The applanation tonometry yielded a pressure of 12 mm Hg in one eye and 11 mm Hg in another eye.  The examination of the fundus showed that in both eyes, the cup/disc ratio was 0.3; and there was no neovascularization of the retina elsewhere, neovascularization of the disc, or hemorrhages.  The impression was mild background diabetic retinopathy in the right eye and incipient nuclear sclerotic cataract in each eye.  

In May 2011, the Veteran denied having problems with his vision.  Another May 2011 record stated that there had been no visual change, amaurosis, or diplopia.  The Veteran's extra-ocular muscles were intact, and the sclera was clear and without icterus.  In June 2011, the Veteran was still treating his hypertension with daily medication, including lisinopril, carvedilol, furosemide, and amlodipine.  His blood pressure was 130/80.   A September 2011 record later stated that the Veteran was still on an American Diabetes Association (ADA) diet.  His activity was ad lib.
A subsequent September 2011 VA treatment record noted that the Veteran's skin had multiple red and brownish scabs on his lower legs, but these symptoms were the result of insect bites.  He also had multiple abrasions/lacerations on the right upper extremity.  In November 2011, the Veteran's skin was warm and dry with no ecchymosis, petechia, or purpura noted.  

A subsequent series of blood readings from December 2013 ranged from 110 to 162 systolic and 74 to 97 diastolic.  In January 2014, another series of measurements ranged from 93 to 156 systolic and 64 to 98 diastolic.  A subsequent February 2014 record noted that an outside eye examination from August 2013 showed retinopathy.  In July 2014, a record stated that the Veteran's skin had scattered excoriated areas "like a chigger bit."  

A July 2014 eye examination revealed that the Veteran's visual acuity without refractive correction was 20/20- and 20/20.  The record did not state which reading was attributable to the right or left eye. There was no indication that the right or left eye vision was correctable to less than 20/20.  The fundus examination showed that the Veteran's nerves, vessels, and periphery were within normal limits in both eyes.  The macula was within normal limits in the left eye and had a single heme in the right eye.  The slit lamp examination revealed that in both eyes, the Veteran's anterior chamber was deep and quiet and his iris was within normal limits.  The lower lid had dermatochalasis in each eye.  The lens had 2+ nuclear sclerosis in the right eye and 1-2+ nuclear sclerosis in the left eye.  The applanation tonometry produced a pressure of 9 mm Hg in one eye and 9 mm Hg in another eye.  The record stated that he was shallow in the temporal peripheral location, but ok centrally.  The impression was early cataracts that were greater in the right eye than the left eye, and diabetes in poor control.  Another July 2014 record reported that the Veteran's eyes showed no visual change, amaurosis, or diplopia.

In April 2014, a group of several blood readings ranged from 118 to 165 systolic and 74 to 100 diastolic.  In October 2014, a sampling of readings ranged from 134 to 136 systolic and 69 diastolic.  Several blood pressure measurements reported in January and February 2015 ranged from 122 to 155 systolic and 79 to 103 diastolic.  A series of readings from April 2015 ranged from 136 to 164 systolic and 79 to 98 diastolic.

The Veteran's blood pressure was noted to be 138/89 in August 2015 and 160/97 in September 2015.  An October 2015 record noted that the Veteran scattered small scabs to the bilateral lower extremities and torso.  The cause of these wounds was unknown.  Another October 2015 record reported that the Veteran's medications included hydrophilic (EQV Eucerin) for dry skin that was to be applied topically.  The Board notes that this type of Eucerin is an emollient containing mineral oil and petrolatum.  See BioPortal, Veterans Health Administration National Drug File, National Center for Biomedical Ontology (Jul 25, 2017), http://bioportal.bioontology.org/ontologies/VANDF?p=classes&conceptid=4032298.  

An additional October 2015 VA treatment record noted the Veteran's report that his blood pressure usually ran in the high 130's over 90's.  From October 12, 2015 to October 14, 2015, the Veteran was hospitalized for orthostatic hypotension with a blood pressure of 98/69.  The record noted that being on antihypertensive medications was a risk factor for this type of hypertension.  Upon discharge, some of the dosages for the Veteran's hypertension medications were adjusted.  In November 2015, blood pressure measurements of 145/89, 173/97, and 152/96 were noted.  Another November 2015 VA treatment record stated that the Veteran had scatter excisions that were all healing well.  

Also in November 2015, the Veteran reported that his vision blurred for a few seconds at a time.  His visual acuity was somewhat affected by his droopy eyelids, but the Veteran did not want surgery.  The Veteran's visual acuity with correction was 20/30-1 in the right eye and 20/25-2 in the left eye.  After correction, the Veteran's vision was 20/25 in the right eye and 20/20-2 in the left eye.  The applanation tonometry showed a pressure of 13 mm Hg in each eye.  The slit lamp examination revealed that the Veteran had a heavy brow and was positive for dermatochalasis.  The conjunctiva was quiet in each eye, and the anterior chamber was deep and quiet in each eye.  In each eye, the Veteran's cornea was clear centrally, the iris was within normal limits, and the lens showed nuclear sclerosis. During the fundus examination, the Veteran's vessels and periphery were flat in each eye, and the record stated that there was no retinopathy in either eye.  The record noted that the Veteran had fine vessels on nerves, but there was not neovascularization of the disc when they were examined with more magnitude.  In the macular area, there was no reflex in either eye. The only impression was early cataracts and diabetes in poor control.  Another November 2015 record stated that there was no visual change, amaurosis, or diplopia in the Veteran's eyes.

Also in November 2015, the Veteran underwent another VA examination related to his diabetes.  The examiner noted that the Veteran was still taking insulin that required more than one injection per day and prescribed oral hypoglycemic agents for the treatment of his diabetes mellitus type II.  The examiner also stated the Veteran's diabetes mellitus type II was managed by a restricted diet.  While the examiner noted the report from the July 2009 VA examination that the Veteran was instructed to follow an ADA diet, the examiner also noted that the Veteran described a diet that was inconsistent with these guidelines during the November 2015 VA examination.  

In addition, the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  The examiner noted that he did not report that any activity required restriction in relation to his diabetes.  The Veteran reported that his activity included sitting and watching television all day.  When he shopped, the Veteran made use of the electrical disability shopping cart.  Moreover, the examiner determined that the Veteran's VA medical records were negative for any medically prescribed activity restrictions due to his diabetes.

The examiner also noted that there had not been any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  The Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month.  The examiner additionally stated that the Veteran had not experienced any progressive unintentional weight loss and loss of strength as a result of his diabetes.  The only complication noted by the examiner was diabetic peripheral neuropathy.  The examiner did not check the available box for diabetic retinopathy or renal dysfunction.  In addition, the examiner indicated that the Veteran did not have any hypertension, peripheral vascular disease, skin conditions, stroke, or eye conditions other than diabetic retinopathy that were at least as likely as not due to diabetes mellitus.  He also did not have any hypertension, renal disease, peripheral vascular disease, or eye conditions other than diabetic retinopathy that were at least as likely as not permanently aggravated by diabetes mellitus.

In December 2015, a VA treatment record noted that the Veteran was still taking medication for his blood pressure, including eplerenone.  In December 2015 and January of 2016, a series of blood pressure readings noted under a report of the Veteran's vital signs for the past 14 days ranged included 152/85, 162/99, 164/112, 161/118, 141/91, 159/106, 128/77, 144/89, and 168/04.  The average was 153/98.  The Veteran reported that his blood pressure went up if he walked or performed an activity.

For the entire period on appeal, the medical evidence of record reflects that the Veteran has treated his type II diabetes mellitus with hypoglycemic agents and/or insulin as well as a restricted diet.  However, the evidence does not demonstrate that the Veteran has been advised to restrict his activities due to his disability.  The majority of the records from this period indicate that he received encouragement to exercise and was free to be active at his own discretion.  The July 2009 VA examiner's notation that the Veteran was restricted in his ability to perform strenuous activities is at odds with the Veteran's report to the examiner that he had been encouraged to exercise by his primary care physician as much as possible.  It appears that he was only instructed to be mindful of his blood sugar levels during a strenuous activity.  The Board does not find that this medical advice demonstrates the need for avoidance of strenuous occupational and recreational activities.  Moreover, the July 2009 VA examiner noted that the Veteran's diabetes would have no impact on his ability to engage in sports.  The November 2015 examiner also determined that the Veteran was not restricted in his activities as a result of diabetes, and his medical records did not provide evidence of such a restriction.  The Board additionally notes that although the Veteran reported that activity could raise his blood pressure in December 2015, there is no indication that his activities were medically restricted as a result.  As noted above, medical evidence is needed to show that activities are regulated under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The Board therefore finds that a disability rating greater than 20 percent is not appropriate under Diagnostic Code 7913.

The Board has considered whether a separate evaluation is warranted for any compensable complication of the Veteran's diabetes pursuant to Diagnostic Code 7913.  In this regard, the Board notes that service connection is already in effect for several disabilities as secondary to diabetes, including erectile dysfunction, hypertensive heart disease with non-ischemic cardiomyopathy and coronary artery disease, left lower extremity diabetic peripheral neuropathy affecting the sciatic nerve, right lower extremity diabetic peripheral neuropathy affecting the sciatic nerve, left lower extremity peripheral neuropathy affecting the femoral nerve, right lower extremity peripheral neuropathy affecting the femoral nerve, right upper extremity diabetic peripheral neuropathy, and left upper extremity diabetic peripheral neuropathy.  As these disabilities have already been evaluated separately, they do not fall under the purview of Note 1.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Regarding the Veteran's diabetic retinopathy, the preponderance of the evidence shows that the Veteran did not have diabetic retinopathy that was manifested by symptoms approximating the criteria for a separate compensable rating at any point in the period on appeal.  The evidence does not reflect that his central visual acuity was poor enough (worse than 20/40 corrected distance vision in either eye) to warrant a compensable rating under the table for central visual acuity impairment.  In addition, there was no evidence of any incapacitating episodes as a result of diabetic retinopathy.  There was also no impairment of visual fields or other disorder significant enough to warrant a compensable rating under any potentially applicable Diagnostic Code.  

Moreover, the most recent eye examination conducted by VA in November 2015 determined that no retinopathy was present in either eye.  The November 2015 VA examiner also failed to find that diabetic retinopathy was present.  Thus, the Board finds that a separate compensable rating for diabetic retinopathy is not warranted.  There is also no indication that the other eye disorders noted during this period, to include dermatochalasis and cataracts, were complications of diabetes.  The November 2015 VA examiner did not find that the Veteran had any eye conditions other than diabetic retinopathy that were caused or aggravated by diabetes mellitus.

However, the Board finds that a separate compensable rating for hypertension should be awarded for the entire appeal period.  The treatment records from this period demonstrate that the Veteran required medication on a continuous basis to control his hypertension.  In addition, the August 1995 Kirksville Osteopathic Medical Center record indicates that the Veteran had a long history of hypertension.  This record and the January 2006 record from Dr. Y indicate that his diastolic blood pressure was greater than 100 when he was not taking medication.  Thus, a compensable rating for hypertension is appropriate under Diagnostic Code 7101.  38 C.F.R. § 4.104.  However, the next higher rating of 20 percent is not warranted.  The record does not support finding that the Veteran's hypertension was manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  While there were a few instances when the Veteran's diastolic blood pressure was higher than 110, the vast majority of the Veteran's blood pressure readings were below the minimum values noted in the criteria for a 20 percent rating.  Thus, the Board finds that neither his diastolic nor his systolic pressure readings fell predominantly within the value ranges required for a 20 percent rating.  In light of this evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability rating, but no more, is warranted from April 2, 2008.  38 U.S.C.A. § 5107(b).

The Board also notes that the July 2009 VA examination report raised the question of whether the Veteran has a skin disorder as a complication of diabetes.  
The Board notes that there is no Diagnostic Code for neurodermatitis.  However, under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.   38 C.F.R. § 4.118.  After reviewing the record, the Board finds that there is no indication that the Veteran's neurodermatitis affected the necessary percentage of the body to warrant a compensable rating.  Moreover, many of the skin symptoms noted during this period were not specifically attributed to neurodermatitis.  

The record also fails to reflect that he received intermittent systemic therapy for neurodermatitis during the appeal period.  There is no indication that the Eucerin treatment he received contained corticosteroids.  The Veteran was also instructed to apply his triamcinolone acetonide cream, a topical corticosteroid treatment, sparingly.  In addition, no systemic side effects from this treatment were noted.  Thus, the Board does not consider the Veteran's topical corticosteroid treatment to be a form of systemic therapy as the record does not show that it was administered on a large enough scale to affect the body as a whole.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017).  

In addition, the record does not reflect that the Veteran's neurodermatitis resulted in a disfigurement of the head, face, or neck (DC 7800), or scars (DC's 7801, 7802, 7803, 7804, or 7805), to allow for a compensable rating under another diagnostic code.  Moreover, the November 2015 VA examiner did not find that the Veteran had a skin condition that was at least as likely as not due to diabetes.  38 C.F.R. § 4.27.  Thus, the Board finds that a separate disability rating for a skin disorder is not warranted.  

The Board also acknowledges report from the February 2011 record that the Veteran had nephropathy.  However, this assessment was not repeated in other records from this period.  In addition, neither the July 2009 nor the November 2015 VA examiner found that the Veteran experienced this potential complication of diabetes.  Thus, the preponderance of the evidence does not reflect that the Veteran experienced nephropathy during the appeal period that was a complication of the Veteran's type II diabetes mellitus.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess for 20 percent for type II diabetes mellitus, the evidence supports a separate 10 percent rating for hypertension, but no additional separate rating for complications that has not already been granted is appropriate.  Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Entitlement to an Increased Ratings for Left and Right Lower Extremity Diabetic Peripheral Neuropathy and Left and Right Upper Extremity Diabetic Peripheral Neuropathy

As the Veteran's increased rating claims for peripheral neuropathy of the bilateral lower and upper extremities were received on January 9, 2012, the appeal period for these claims begins on January 9, 2011.

The Veteran's diabetic peripheral neuropathy for the right and left lower extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that a 10 percent rating should be assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is contemplated for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating applies for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent rating is assigned where there is complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, symptoms include the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran's left and right upper extremity diabetic peripheral neuropathy is rated under Diagnostic Code 8515, 38 C.F.R. § 4.124a, for paralysis of the median nerve.  This diagnostic code provides ratings for both the major and the minor upper extremity.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. In this case, the record reflects that the Veteran is dominant in the left hand.  See March 2012 VA examination; November 2015 VA examination.  Therefore, the Board finds that the Veteran's right upper extremity is the minor, i.e., non-dominant side.
 
When there is mild incomplete paralysis of the median nerve, Diagnostic Code 8515 allows for a 10 percent rating for both the major and minor upper extremity.  Moderate incomplete paralysis of the median nerve warrants a 30 percent rating in the major upper extremity, and a 20 percent rating in the minor upper extremity.  Severe incomplete paralysis of the median nerve is awarded a 50 percent rating for the major upper extremity, and a 40 percent rating for the minor upper extremity.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and effective, absence of flexion of index finger and feeble flexion of middle finger; cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances; is granted a 70 percent rating for the major upper extremity, and a 60 percent rating for the minor upper extremity.  38 C.F.R. § 4.124a. 

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis of each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

A February 2011 VA treatment record related to a podiatry examination of the Veteran's dystrophic nails stated that the Veteran was sensate to monofilament and light touch testing.  A March 2011 record later noted that the Veteran sought treatment for right-sided numbness, but he was told that the symptom might be a pinched nerve.  The symptom had not recurred.  In May 2011, the Veteran was insensate to monofilament testing.  However, the Veteran's response to light touch was normal (10/10).

A VA examination concerning the Veteran's peripheral neuropathy was conducted in March 2012.  The Veteran did not have upper or lower extremity symptoms of constant pain (may be excruciating at times) or intermittent pain (usually dull).  In both the bilateral upper and lower extremities, he had mild symptoms of paresthesias and/or dysesthesias.  While no symptoms of numbness were present in the bilateral upper extremities, the bilateral lower extremities had mild symptoms.  The neurological examination shows that the Veteran had normal strength (5 out of 5) bilaterally in his elbow flexion, elbow extension, wrist flexion, wrist extension, grip, pinch (thumb to index finger), knee extension, knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Deep tendon reflexes were decreased (1+) in the bilateral biceps.  They were absent (0) bilaterally in the triceps, brachioradialis, knee, and ankle.  

Light touch/monofilament testing produced normal results in the right left shoulder area, inner/outer forearm, and knee/thigh.  The results were decreased in the bilateral hand/fingers, the ankle/lower leg, and the foot/toes.  The Veteran's position sense and vibration sensation were normal in the bilateral upper and lower extremities.  While cold sensation was normal in the bilateral upper extremities, it was decreased in the bilateral lower extremities.  The examiner noted that the Veteran had trophic changes evidenced by loss of lower extremity hair.  No muscle atrophy was present.  The Veteran also did not have any scars related to his peripheral neuropathy.

An associated electromyography (EMG) study performed in April 2012 yielded normal results for the bilateral upper extremities and abnormal results for the bilateral lower extremities.  The examiner stated that the Veteran did not have upper extremity diabetic peripheral neuropathy.  The radial nerve, median nerve, and ulnar nerve were not affected.  He did have lower extremity diabetic peripheral neuropathy that affected the sciatic nerve.  However, the right and left lower extremities were normal, and neither incomplete nor complete paralysis was present.

In January and December of 2014, the Veteran was insensate to monofilament testing, but his response to light touch was still normal (10/10).  In March 2014, June 2014, and September 2014, VA treatment records reported that the Veteran was sensate to monofilament and light touch testing.  The Veteran had good strength in the dorsi and plantar flexion of both feet.  Reflexes were absent at the knees and ankles.  The record indicated that the previous EMG study of the Veteran's peripheral neuropathy was limited by edema.  Another April 2014 VA treatment record reported that the Veteran continued to have dysesthesias upon standing and at night time.  This symptom was greater in the left extremity than the right.  He sometimes felt as though he was dragging his left foot.  In a September 2014 record, the Veteran complained that his legs seemed weak.  The impression stated that the issue could be related to neuropathy.  In October 2014, the Veteran described having numbness in his right hand and pain when he initially made a fist.  This symptom reportedly began at the same time as the Veteran's Bell's palsy, an issue which resolved without any residual symptoms.  The record noted that reflexes were absent in the upper extremities.  The assessment was uncontrolled diabetes and numbness of the hand.

In March and June of 2015, the Veteran was insensate to monofilament testing, and his response to light touch was still normal (10/10).  The Veteran later was noted to have numbness in his toes in August 2015.  In October 2015, the Veteran reported neurological symptoms of weakness and dizziness when he changed positons.  However, the rest of the 10 point review of the Veteran's system was negative.  There were no abnormalities in the musculoskeletal system.  In addition, no swelling or edema was present in the legs.  The neurological examination showed that the Veteran's response to sensory and strength testing was normal.  Although the record the Veteran's lower extremity reflexes were at 1/4 bilaterally, the record stated that they were normal.  In November 2015, the Veteran's muscle strength was equal and moderate in both lower extremities.  His gait was also stable.  

An additional VA examination for the Veteran's peripheral neuropathy was conducted on November 23, 2015.  The Veteran reported that he could not lift more than 5 pounds with his upper extremities.  However, he was able to lift and drink from a gallon jug of milk.  The examiner observed that the Veteran described occasionally experiencing numbness and tingling in the arms, indicating that it occurred in the lateral aspect of the elbows and radiated to the wrists.  The Veteran denied having any numbness or tingling in the fingers.  His symptoms occurred 3 to 4 times a week and lasted 1 to 2 hours.  There were no precipitating or alleviating factors.  In the lower extremities, the Veteran experienced tingling in the legs and numbness that was concentrated from the knees to the tips of the toes.  The symptoms occurred 4 to 5 times a week and lasted for 5 hours.  Walking for more than one block could lead to symptoms, but there were no alleviating factors.

According to the examiner, the symptoms attributable to diabetic peripheral neuropathy included mild paresthesias and/or dysesthesias and mild numbness in the bilateral upper and lower extremities.  The neurologic examination showed that the Veteran continued to have normal strength in the upper and lower bilateral extremities.  The Veteran's deep tendon reflexes were absent in the right and left biceps, triceps, brachioradialis, knee, and ankle.  In response to light touch/monofilament testing, the Veteran had normal responses in the right and left shoulder area, inner/outer forearm, hand/fingers, and knee/thigh.  The results were decreased bilaterally in the ankle/lower leg and the foot/toes.  The Veteran's position sense was still normal, but in both the upper and lower bilateral extremities, the Veteran's vibration sensation was absent and his cold sensation was decreased.  There was still no muscle atrophy, but the Veteran had trophic changes that consisted of sparse hair growth on the bilateral feet and in the lower legs.  There continued to be no relevant scars.

The examiner determined that the Veteran still did not have upper extremity diabetic peripheral neuropathy.  His lower extremity diabetic peripheral neuropathy continued to affect the sciatic nerve.  The Veteran now had incomplete paralysis that was of mild severity in both the right and left lower extremity.  

For the lower extremities, the diagnosis was bilateral lower extremity diabetic peripheral neuropathy.  For the upper extremities, the examiner noted that the Veteran had bilateral medial epicondylitis that reproduced his symptoms of peripheral neuropathy on the examination.  This diagnosis was not related to diabetes.  According to the examiner, there was no objective medical evidence to support a diagnosis of bilateral upper extremity peripheral neuropathy.  The examiner also noted that the March 2012 VA examination was negative for upper extremity bilateral peripheral neuropathy.  Thus, due to the examiner's opinion that the diagnosis had resolved since the July 2009 examination, the examiner stated that it would be mere speculation to address the original diagnosis. 

In December 2015, a VA treatment record noted that the Veteran described having chronic burning in his feet due to neuropathy.  He was sensate to monofilament and light touch testing.

Regarding the Veteran's left and right lower extremity diabetic peripheral neuropathy affecting the sciatic nerve, the Board finds that a disability rating in excess of 10 percent is not warranted for either lower extremity.  For the entire period on appeal, the Board finds that ratings higher than 10 percent are not warranted as the Veteran's diabetic peripheral neuropathy of the lower extremities affecting the sciatic nerve was mild in degree, and no worse.  The VA examiners determined that the Veteran's symptoms were neither moderate nor severe.  During this period, the Veteran experienced decreased sensation, absent vibration sensation in November 2015, and absent deep tendon reflexes in the lower extremities.  The Veteran also reported weakness in October 2015.  However, both examiners found that the Veteran had full muscle strength in the knee flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  In addition, no muscle atrophy was present during either examination.  The Veteran's symptoms of paresthesias and/or dysesthesias as well as numbness were also reported to be no more than mild by both examiners.  The November 2015 VA examiner also found that only mild incomplete paralysis of the sciatic nerve was present.

The Board acknowledges the Veteran's report of dragging his left foot in April 2014, but the record does not reflect that he was diagnosed with foot drop.  There is also no indication that he experienced complete paralysis of the sciatic nerve.  After this record, the November 2015 VA examiner found that he did not have this level of paralysis in the sciatic nerve.  Based on the above discussion, the Board does not find that the Veteran's left and right lower extremity diabetic peripheral neuropathy affecting the sciatic nerve was manifested by symptomatology consistent with moderate incomplete paralysis of the sciatic nerve.  As such, the next higher rating of 20 percent under Diagnostic Code 8520 is not warranted.  38 C.F.R. § 4.124a.

In addition, the Board does not find that a rating higher than 10 percent is appropriate for the Veteran's diabetic peripheral neuropathy of the right and left upper extremity prior to November 23, 2105.  During this period, the record reflects that these disabilities did not cause incomplete or complete paralysis of the median nerve.  The March 2012 VA examiner noted that the EMG results for the bilateral upper extremities were normal, and no upper extremity peripheral neuropathy was present.  No muscle atrophy was found, and the only bilateral upper extremity symptoms noted by the examiner were mild paresthesias and/or dysesthesias, decreased reflexes in the biceps, absent reflexes in the triceps and brachioradialis, and decreased sensation in the hand/fingers.  All other categories of assessment were normal.  The Board does not find that this examination or the other evidence of record from this period more nearly approximates moderate incomplete paralysis of the median nerve.  Therefore, the criteria for an evaluation higher than 10 percent under Diagnostic Code 8515 have not been met prior to November 23, 2015.  38 C.F.R. § 4.124a.

On and after November 23, 2015, the Board finds that a compensable evaluation for the Veteran's diabetic peripheral neuropathy of the right and left upper extremity is not warranted.  The November 2015 VA examiner did not report that mild incomplete paralysis of the median nerve was present.  Although the Veteran displayed symptoms of numbness, paresthesias and/or dysesthesias, absent vibration sensation, and absent reflexes in the bilateral upper extremities during the November 2015 VA examination, the November 2015 VA examiner's opinion explained that these symptoms were not attributable to the service-connected diabetic peripheral neuropathy of the right and left upper extremity.  Instead, they were manifestations of the Veteran's bilateral medial epicondylitis, a disorder that is not service-connected.  The Board finds the examiner's determination on this matter to be probative as the examiner provided a complete explanation based on his examination of the Veteran and medical expertise.  In the absence of any symptoms associated with the Veteran's service-connected diabetic peripheral neuropathy of the right and left upper extremity, a minimum compensable evaluation for these disabilities based on wholly sensory involvement is not appropriate.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Entitlement to an Effective Date Earlier than May 7, 2007 for the Grant of Service Connection for Erectile Dysfunction Associated with Type II Diabetes Mellitus with Hypertension and Retinopathy and Special Monthly Compensation Based on Loss of Use of a Creative Organ

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of the claimant' application.  38 U.S.C.A. § 5100(a).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 3.155 (2014).  The Board recognizes that this regulation was recently amended; however, the version above is applicable to this appeal.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  Any communication or action from a claimant indicating an intent to apply for one or more benefits under the laws administered by VA and which identified the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal are "(1) an intent to apply for benefits, (2) an indication of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007).

In regards to the date of entitlement, the term "date entitlement arose" is not defined in the current statue or regulation.  However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath v. Gober 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier that the facts found.  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  
 
Special monthly compensation is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for special monthly compensation, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (t) and 38 C.F.R. § 3.350 and 3.352.

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2016).  Impotence is tantamount to loss of use of a creative organ.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  VA policy is to pay special monthly compensation for loss of use of a creative organ whenever a service-connected disease causes loss of erectile power.  It must initially be established; however, that the loss of erectile dysfunction is a manifestation of a service-connected disease or injury.

In this case, the Veteran filed his initial claim for service connection for erectile dysfunction on May 7, 2007.  He also filed his initial service connection claim for type II diabetes mellitus on this date.  In an April 2008 rating decision, the RO granted entitlement to service connection for type II diabetes mellitus, and assigned a 20 percent disability rating effective from May 7, 2007.  The RO also denied entitlement to service connection for erectile dysfunction.  The Veteran was informed of the decision and his appellate rights in a May 2008 letter, but he did not appeal the decision or submit new and material evidence within one year of the issuance of the decision.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2016). 

The Veteran later requested to reopen his service connection claim for erectile dysfunction on April 2, 2009.  The RO declined to reopen the Veteran's claim in a June 2010 rating decision.  The Veteran submitted a timely notice of disagreement in July 2010, he was furnished a statement of the case in January 2012, and he perfected his appeal with a VA Form 9 in January 2012.  In the December 2014 decision, the Board determined that the April 2008 rating decision was final.  The Board also found that new and material evidence had been submitted to reopen the claim, and the Board granted entitlement to service connection for erectile dysfunction as secondary to the Veteran's diabetes mellitus type II.  

In a January 2015 rating decision, the RO implemented the Board's December 2014 grant, and assigned a noncompensable disability rating effective from April 2, 2009, the date that the Veteran's request to reopen his claim was received.  In light of the grant of service connection for erectile dysfunction, the RO also granted entitlement to special monthly compensation based on loss of use of a creative organ effective from April 2, 2009.  The Veteran submitted a timely notice of disagreement with the assigned effective dates in June 2015.  In a November 2015 DRO Decision, the RO then granted an earlier effective date of May 7, 2007 for both erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  Despite the Board's December 2014 finding that the April 2008 rating decision was final, the RO stated that the Veteran had been continuously pursuing his service connection claim for erectile dysfunction since May 7, 2007.

As noted above, service connection for erectile dysfunction was granted as secondary to the Veteran's type II diabetes mellitus disability.  As such, the effective date can be no earlier than the date of the claim for service connection on a secondary basis.  See Ellington v. Nicholson, 22 Vet. App. 141, 145 (2007) (finding that the effective date for a grant of service connection for diabetes and hypertension as secondary to leukemia was the date of the claim for secondary service connection, not the date of the claim of service connection for leukemia), aff'd sub nom; Ellington v. Peake, 541 F,3d 1364 (Fed. Cir. 2008); Ross v. Peake, 21 Vet. App. 528, 532-33 (2008) (holding that the effective date for a grant of secondary service connection for depression with anxiety was the date of the secondary service connection claim, not the date of the claim for service connection for the primary heart condition).  After reviewing the record, the Board finds that no formal or informal service connection claim for erectile dysfunction as secondary to type II diabetes mellitus was received by the RO prior to May 7, 2007.

To the extent that the Veteran contends that medical records may have constituted an informal claim for erectile dysfunction, the Board notes that even if medical records related to erectile dysfunction were associated with the claims file prior to May 7, 2007, such cannot constituted an informal claim under 38 C.F.R. § 3.155 as treatment records do not indicate an intent to apply for service connection benefits.  38 C.F.R. § 3.155(a).  Although the provisions of 38 C.F.R. § 3.157 allow for a report of examination or hospitalization by VA to be accepted as an informal claim for benefits (without any indication of intent to apply for benefits) in certain instances, these provisions are limited to instances where the Veteran is applying for an increased rating where service connection or pension has already been established, or when a claim for compensation was previously disallowed for the reasons that the service-connected disability was noncompensable, none of which apply in this case.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  In addition, the mere mention of a medical record alone cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

The Board also notes that service connection cannot be established as secondary to a non-service-connected disability.  See 38 C.F.R. § 3.310.  As the grant of service connection for type II diabetes mellitus was not effective until May 7, 2007, the date entitlement arose for erectile dysfunction cannot be earlier than May 7, 2007.  Thus, the date of receipt of the claim is the same date on which entitlement arose. As such, the RO assigned the earliest possible effective date for its grant of service connection for erectile dysfunction.  

Based on the evidence discussed above, an earlier effective date for the grant of service connection for erectile dysfunction is not warranted, and the appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In light of the fact that there is no legal basis for the assignment of an earlier effective date for the grant of service connection for erectile dysfunction; it therefore follows that there is no legal basis for the assignment of an earlier effective date for the grant of special monthly compensation based on loss of use of a creative organ.  Thus, an effective date prior to May 7, 2007 for special monthly compensation based on loss of use of a creative organ is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to an Effective Date Earlier than July 11, 2007 for the Grant of Special Monthly Compensation at the Housebound Rate 

Special monthly compensation at the housebound rate is payable when the Veteran has a single service-connected disability rated as 100 percent disabling and (1) has an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) is permanently housebound by reason of service-connected disability or disabilities.  Being permanently housebound by reason of service-connected disability or disabilities is established when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises; or, if institutionalized, to the ward or clinical areas and it is reasonably certain the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran has received special monthly compensation at the housebound rate since July 11, 2007.  The Board notes that from March 18, 1998 to April 2, 2009, the Veteran was in receipt of total disability rating based on individual unemployability (TDIU) that was granted due to a single disability, the Veteran's coronary artery disease, status post myocardial infarction.  On and after April 2, 2009, the Veteran has been in a receipt of a 100 percent disability rating for hypertensive heart disease with non-ischemic cardiomyopathy and coronary artery disease.  Thus, the Veteran has been in a receipt of a 100 percent rating for a single service-connected disability as of March 18, 1998.  Beginning on July 11, 2007, the Veteran also had additional service-connected disabilities that were independently ratable at 60 percent or more.

The Board notes that the Veteran's coronary artery disease status post myocardial infarction was awarded a 30 percent disability rating from March 22, 1996 to January 11, 1998, and a 60 percent disability rating from January 12, 1998 to April 2, 2009.  However, as the Veteran's TDIU rating was based on this disability, it cannot also satisfy the requirement for a disability that is independently ratable at 60 percent or more.

On and after May 7, 2007, the Veteran was awarded a 20 percent disability rating for type II diabetes mellitus with hypertension and retinopathy, two 10 percent disability ratings for left and right lower extremity diabetic peripheral neuropathy affecting the sciatic nerve, and a noncompensable rating for erectile dysfunction.  The Veteran also received two 10 percent disability ratings for right and left upper extremity diabetic peripheral neuropathy from May 7, 2007 to November 22, 2015, and a noncompensable rating on and after November 23, 2015.  On and after July 11, 2011, the Veteran was awarded a 10 percent disability rating for tinnitus.  As of November 23, 2015, the Veteran received two 10 percent ratings for right and left lower extremity peripheral neuropathy affecting the formal nerve.

From May 7, 2007 to July 10, 2007 the Veteran's combined evaluation, excluding coronary artery disease status post myocardial infarction, was 50 percent.  38 C.F.R. §§ 4.25, 4.26.  As of July 11, 2007, the combined evaluation was 60 percent.  Id.  Thus, the Veteran was not in receipt of an additional 60 percent rating for a service-connected disability or disabilities separate and distinct from the coronary artery disease for which TDIU was warranted before July 11, 2007.  The record also fails to reflect that the Veteran was permanently housebound within the meaning of 38 C.F.R. § 3.350(i) prior to that date.  

Based on the foregoing, an award of special monthly compensation at the housebound rate is without legal merit prior to July 11, 2007, and entitlement to an earlier effective date is denied.   See Sabonis v. Brown, 6 Vet. App. at 430.

In so finding, the Board acknowledges that the Veteran's service connection claim for a psychiatric disorder is being remanded in this decision.  Although any subsequent service connection award may result in additional VA benefits, it is unlikely that the benefits will become effective prior to July 11, 2007 as the service connection claim for his psychiatric condition was not received before that date.  Thus, this issue is not inextricably intertwined with the Veteran's earlier effective date claim for special monthly compensation at the housebound rate.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus with hypertension and retinopathy is denied.

On and after April 2, 2008, entitlement to a separate 10 percent rating for hypertension is granted.

Entitlement to a disability rating in excess of 10 percent for left lower extremity diabetic peripheral neuropathy affecting the sciatic nerve associated with type II diabetes mellitus with hypertension and retinopathy is denied.

Entitlement to a disability rating in excess of 10 percent for right lower extremity diabetic peripheral neuropathy affecting the sciatic nerve associated with type II diabetes mellitus with hypertension and retinopathy is denied.

Prior to November 23, 2015, entitlement to a disability rating in excess of 10 percent for left upper extremity diabetic peripheral neuropathy is denied.

Prior to November 23, 2015, entitlement to a disability rating in excess of 10 percent for right upper extremity diabetic peripheral neuropathy is denied.

On and after November 23, 2015, entitlement to a compensable disability rating for left upper extremity diabetic peripheral neuropathy is denied.

On and after November 23, 2015, entitlement to a compensable disability rating for right upper extremity diabetic peripheral neuropathy is denied.

Entitlement to an effective date earlier than May 7, 2007 for the grant of service connection for erectile dysfunction associated with type II diabetes mellitus with hypertension and retinopathy is denied.

Entitlement to an effective date earlier than May 7, 2007 for the grant of special monthly compensation based on loss of use of a creative organ is denied.

Entitlement to an effective date earlier than July 11, 2007 for the grant of special monthly compensation at the housebound rate is denied.


REMAND

In the December 2014 decision, the Board remanded the Veteran's service connection claim for a psychiatric disorder to obtain a VA examination and medical opinion.  A VA examination was conducted in December 2015, and the examiner determined that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD or any other psychiatric disorder.  Thus, the examiner did not provide a nexus opinion.  However, the DSM-IV rather than the DSM-V criteria are applicable in this case as the Veteran's appeal was certified to the Board in January 2012.  See 80 Fed. Reg. 14308-01 (March 19, 2015).  In addition, the examiner did not address the Veteran's diagnoses of mood disorder not otherwise specified (NOS), PTSD, anxiety, panic disorder, and major depression noted in VA treatment records from 2009, 2010, and 2011.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, another VA examination and medical opinion must be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed above, the Veteran had service in the Army National Guard.  However, the RO has not yet made efforts to verify all periods of ACDUTRA and/or INACDUTRA.  The Board therefore finds that the Veteran's periods of service must be verified upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorder.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Kansas City VA Medical Center dated since March 2016.

2.  Contact all appropriate resources to verify the specific dates when the Veteran was on active duty, ACDUTRA, and/or INACDUTRA.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  Any outstanding service personnel records should be obtained and associated with the claims file.  Records concerning service merely denoting the amounts of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on active duty, ACDUTRA and INACDUTRA.

3.  Attach a memorandum to the claims file that delineates the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA, to the extent possible.

4.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner should identify any psychiatric disorder that has been present since the Veteran filed his claim in December 2007 or within close proximity thereto.  The examiner should indicate that both the DSM-IV and DSM-V have been considered in determining whether the diagnostic criteria to support a psychiatric disorder diagnosis have been met.  If mood disorder NOS, depressive disorder, panic disorder, anxiety, and PTSD are not identified, the examiner should address the prior diagnoses of record.

Second, for each diagnosis identified other than PTSD and a personality disorder, the examiner should provide an opinion as to the following questions:

(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested during, or is otherwise causally or etiologically related to, a period of active duty service and/or ACDUTRA.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is related to an injury during a period of INACDUTRA.

Third, if the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury during service.
 
Fourth, regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, any stressors related to fear of hostile military or terrorist activity, and any personal assault that the examiner determines to have occurred during service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  The examiner should specifically indicate whether the Veteran has PTSD under the DSM-IV and/or DSM-V criteria.  If not, the examiner should address why such a diagnosis is not warranted.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


